—Appeal by the defendant from two judgments of the County Court, Westchester County (West, J.), both rendered March 22, 1993, convicting him of criminal possession of a controlled substance in the fifth degree under Indictment No. 92-0734, and burglary in the second degree under Indictment No. 92-0769, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Appellate review of the issue raised by the defendant was effectively waived by him as part of his plea bargain. Accordingly, the judgments of conviction are affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.